                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
v.                                                §                SA-03-CR-547-XR
                                                  §
SYLVESTER BYRD                                    §
                                                  §

                                              ORDER

       On this day came on to be considered Defendant’s Motion to Reduce Sentence (dkt. no.

61).

                                         BACKGROUND

       On November 5, 2003, a four-count indictment was brought against Sylvester Byrd

charging him with the following: (1) attempt to manufacture 50 grams or more of cocaine base,

(2) possession with intent to distribute 50 grams or more of cocaine base, (3) possession of

firearms in furtherance of drug trafficking crimes, and (4) felon in possession of a firearm. On

March 11, 2004, Byrd pled guilty to counts two and three of the Indictment.

       In his Presentence report (PSR), the base offense level was calculated as 34. This was

based on 330 grams of cocaine base and 510 grams of cocaine. After receiving three acceptance

of responsibility points, his total offense level was 31.

       Defendant’s history level was initially calculated at V, but he was found to be a career

criminal, which resulted in his criminal history being scored at VI and his total offense level

thereafter being increased to 37. His adjusted offense level after acceptance of responsibility

credit was 34. Accordingly, his guideline range for the drug offense was 262 to 327 months.




                                                  1
       Byrd was sentenced to 262 months imprisonment for violation of 21 U.S.C. Section 841

(possession with intent to distribute 50 grams or more of cocaine base) and 60 months pursuant

to the mandatory provisions of 18 U.S.C. § 924(c)(l), which requires that conviction to run

consecutively to the term of imprisonment imposed in count two.            Accordingly, the total

sentence was 322 months.

       Defendant now moves for a reduction of his sentence pursuant to the First Step Act.

Defendant argues that under the First Step Act, the “new” bottom of his guideline range is 188

months and seeks an amended judgment to that effect.            Defendant does not address his

consecutive 60-month firearm sentence.

       The Government opposes arguing Byrd does not qualify for relief under the First Step

Act because of the amount of drugs he was responsible for as calculated in the PSR. Section 404

of the Fair Sentencing Act provides that 280 grams of cocaine base (it was previously 50 grams

or less) or less now meets the threshold under 21 U.S.C. § 841(b)(1)(B), which carries penalties

of 5 to 40 years. However, in this case, the defendant was responsible for 380 grams of cocaine

base which continues to fall under the 21 U.S.C. §841(b)(1)(A)- 10 year to life penalties.

                                            Analysis

       The vast majority of cases to address this issue agree that a defendant whose actual

conduct involved distribution of 280 grams or more of cocaine base is still eligible for relief.

This Court follows suit. See e.g. United States v. Simons, 375 F. Supp. 3d 379, 387 (E.D.N.Y.

2019) (rejecting the argument advanced by the Government of ineligibility); United States v.

Henderson, 399 F. Supp. 3d 648, 655 (W.D. La. 2019); United States v. Allen, 384 F. Supp. 3d

238, 241 (D. Conn. 2019)(statute of conviction, not actual conduct, controls eligibility); United

States v. Davis, No. 07-CR-245S (1), 2019 WL 1054554, at *2 (W.D.N.Y. Mar. 6, 2019); United



                                                2
States v. White, No. 99-CR-628-04, 2019 WL 3228335, at *5 (S.D. Tex. July 17, 2019) (“This

court follows the majority of district courts to conclude that § 404(a) of the First Step Act bases

eligibility on what is charged in the indictment, not on the defendant’s offense conduct.”); United

States v. Lewis, 398 F. Supp. 3d 945 (D.N.M. 2019)(same); United States v. Ballinger, No. 2:09-

CR-105, 2019 WL 3292156, at *3 (E.D. Tenn. July 22, 2019)(noting “outliers”).

       Accordingly, the Court turns to whether this discretionary relief should be granted.

       “The district court decides on a new sentence by placing itself in the time frame of the

original sentencing, altering the relevant legal landscape only by the changes mandated by the

2010 Fair Sentencing Act. The district court’s action is better understood as imposing, not

modifying, a sentence, because the sentencing is being conducted as if all the conditions for the

original sentencing were again in place with the one exception.” United States v. Hegwood, 934

F.3d 414, 418 (5th Cir.), cert. denied, 140 S. Ct. 285 (2019).

       Under the amended guideline range, Defendant remains at a criminal history category VI.

His new total offense level is 31. His guideline range is 188 to 235 months with regard to count

2. The guidelines recommend 5 years of supervised release after imprisonment. With regard to

count 3, there remains a mandatory minimum sentence of 60 months that must run consecutive to

Count 2 in accordance with 924(c)(1)(A)(i).

       The Court finds that Defendant is entitled to relief under the First Step Act and sentences

Defendant to a total of 248 months (188 plus 60). Thereafter, he shall serve a period of

supervised release for five years on count 2 and three years on count 3, to run concurrently. An

amended judgment will follow.




                                                 3
SIGNED this 3rd day of December, 2019.




                                 XAVIER RODRIGUEZ
                                 UNITED STATES DISTRICT JUDGE




                                    4
